Citation Nr: 1813662	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left knee disability, to include as secondary to hepatitis C.

3.  Entitlement to service connection for an eye disability, to include as secondary to hepatitis C.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided with a hearing before the undersigned on May 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The issues of entitlement to service connection for a left knee disability, eye disability, right ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence reveals that the Veteran's currently diagnosed hepatitis C was most likely contracted as the result of air gun injections during military service.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

Analysis

The evidence of record reflects a current diagnosis of hepatitis C in November 2012, via a liver biopsy.  The Veteran contends that his hepatitis C is the result of military service, to specifically include transmission via air gun injectors during basic training.

The Veteran's service treatment records do not contain any discussion of treatment or diagnosis of hepatitis C.  The records do reflect that he received immunizations during military service.

Post-military service, the Veteran's treatment records are also silent for any discussion of treatment or diagnosis of hepatitis C, until November 2012, when he was recommended for a liver biopsy due to symptoms.  Since that time, the Veteran has been treated for this condition without discussion of etiology.

In October 2015, the Veteran submitted a letter from his private hepatitis C treatment provider.  The doctor provided that the Veteran's medical history had been reviewed and that he had been treated for stage 3 liver damage as a result of hepatitis C.  It was indicated that the Veteran did not have any positive risk factors, with the exception of receiving air gun injections during military service.  The doctor found that this was the most likely avenue of transmission for the Veteran's currently diagnosed hepatitis C.

The Board notes that VA has considered the relationship specifically between air gun injectors and the later development of hepatitis C.  In this regard, it is noted that VA Fast Letter 04-13 (June 29, 2004) acknowledges that air gun injectors, commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C.

The Board finds that, resolving all reasonable doubt, service connection for hepatitis C is warranted.  

Here, the only nexus opinion of record is the October 2015 opinion from the Veteran's treatment provider.  No contrary opinions have been shown to be of record.  The only evidence against such a finding is the delay in the onset and report of any symptoms for decades after the Veteran left military service.

Based on the specific facts of this Veteran's case, the Board finds that the evidence is at least in relative equipoise as to the etiology of the claimed hepatitis C.  Accordingly, the Board concludes that the criteria for service connection for hepatitis C have been met.  


ORDER

Entitlement to service connection for hepatitis C is granted, subject to the laws that govern the payment of monetary benefits.


REMAND

Left Knee and Eye

Here the Veteran has indicated that he believes that his currently diagnosed left knee and eye disorders are related to his hepatitis C.  As service connection for hepatitis C has now been granted, the Board finds that the Veteran now has a current disability and a condition upon which secondary service connection can be granted.  As the Veteran has suggested that these conditions developed after his hepatitis C onset and the existing medical record is absent for a discussion of etiology as such, the Board finds that the Veteran should be afforded a VA examination for these conditions in order that a nexus opinion may be provided.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran has indicated that the left knee condition may also be caused or aggravated by his service-connected right knee disability.  In this regard, he should also be provided with an etiology opinion regarding this theory of service connection as well.

Right Ear Hearing Loss

The Veteran was afforded a VA audiological examination in June 2017, during which he was noted to have right ear hearing loss.  The examiner found that it was less likely than not related to his military service.  The examiner's rationale for the negative opinion was that there were no significant threshold shifts shown during his military service.  

The Board finds that the examiner's opinion is insufficient because of the scant rationale and did not include a discussion of the Veteran's claimed in-service noise exposure.  As such, a supplemental opinion is warranted.  

Tinnitus

Additionally, it is noted that, in referenced to the Veteran's claim for service connection for tinnitus, the RO should also be directed to issue a statement of the case (SOC).  The record reveals that the Veteran filed a notice of disagreement (NOD) for a July 2017 rating decision in August 2017.  The Board notes that there is no indication that the Veteran has ever been provided a SOC for this issue.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of a SOC addressing the Veteran's claim for service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue the Veteran a SOC for the issue of entitlement to service connection for tinnitus which was denied in a July 2017 rating decision and appealed in an August 2017 NOD.

2. Obtain and associate with the record copies of all recent clinical records of the Veteran's treatment at VA facilities since the last Supplemental Statement of the Case. 

3. Provide the Veteran with a VA examination with an appropriate person to attempt to determine the etiology of the Veteran's claimed left knee condition and eye condition.  The complete claims file should be reviewed.

The examiner should provided diagnoses for these claimed conditions.  For all diagnoses, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability is related to active service.

Additionally, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability is caused by or aggravated by the Veteran's service-connected hepatitis C.

Further, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition is related to his service-connected right knee disability, to include whether it was caused or aggravated by such condition.

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

4. Forward the Veteran's claim file to an appropriate examiner to provide a supplemental opinion as to the etiology of the claimed right ear hearing loss.  It is left to the examiner's discretion whether to reexamine the Veteran.

After reviewing the file, the examiner should address the following inquiries:

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's right ear hearing loss disability was either caused or aggravated by his military service? 

The examiner should provide a complete rationale for any opinions provided-beyond noting that there were no thresholds shifts shown during his military service, and with full consideration of the Veteran's lay testimony regarding his noise exposure. 

5. Thereafter, readjudicate the issues on appeal, with consideration given to all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


